       Case 2:18-cv-00091-MHT-SMD Document 59 Filed 03/08/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

DARCY CORBITT, et al.,                        )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       CASE NO. 2:18-cv-91-MHT-GMB
                                              )
HAL TAYLOR, et al.,                           )
                                              )
        Defendants.                           )

 PLAINTIFF’S EVIDENTIARY SUBMISSION IN SUPPORT OF THEIR OPPOSITION

            TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



     Plaintiffs respectfully submit the following exhibits in support of their contemporaneous filed

Opposition to Defendants’ Motion for Summary Judgment.


                60.     Will Oremus, Facebook Changed 14 Million People’s Privacy Settings to
                        “Public” Without Warning, Slate (June 7, 2018)

                61.     Brian Barrett, The Facebook Privacy Setting That Doesn’t Do Anything At
                        All, Wired (March 27, 2018)

                62.     Alex Hern, Facebook is Chipping Away at Privacy—and My Profile Has
                        Been Exposed, The Guardian (June 29, 2016)

                63.     Katharine Lagrave, 4 Ways People Steal Your Passport, Conde Nast
                        Traveler (Aug. 15, 2016)

                64.     Department of State, United States Passport Fees (Feb. 20, 2018)

                65.     Gottfried Leibbrandt, How fast is that buck? The velocity of money,
                        Statistics of Payments, Swift Institute, (2012)

                66.     Email from Gayle Boliou, Supervisor, Driver Services, Department of
                        Finance and Administration (Apr. 7, 2011, 3:38 p.m.)




                                                  1
Case 2:18-cv-00091-MHT-SMD Document 59 Filed 03/08/19 Page 2 of 4




      67.   Curtis M. Wong, Arkansas Has Been Offering a Nonbinary Gender
            Option on State IDs for Years, Huffington Post (Oct. 17, 2018)

      68.   District of Columbia Department of Health, Gender Designation Policies,
            Procedures, and Instructions

      69.   Registry of Vital Records and Statistics, Massachusetts Dep’t of Pub.
            Health, Physicians Statement in Support of Amendment of a Birth
            Certificate Following Medical Intervention for the Purpose of Sex
            Reassignment (Apr. 1, 2016)

      70.   Registry of Motor Vehicles, Massachusetts Gender Designation Change
            Form (last visited March 7, 2019)

      71.   Violence Against the Transgender Community in 2017, Human Rights
            Campaign

      72.   U.S. Dep’t of Justice, Bureau of Justice Statistics PREA Data Collection
            Activities, 2015 2 (June 2015)

      73.   Valerie Jenness et al, Violence in California Correctional Facilities: An
            Empirical Examination of Sexual Assault 3 (2007)

      74.   InterACT: Advocates for Intersex Youth, Media Guide Covering the
            Intersex Community 2

      75.   Gwen Sharp, Physiognomy: Face, Bodies, and the “Science” of Human
            Character, Sociological Images 6 (Jan. 30, 2015)

      76.   Marissa Alperin, Constructing Jewish Bodies in Germany through
            Physical Culture and Racial Pseudo-Science 4 (2018)

      77.   Lutz Kaelber, Eugenics: Compulsory Sterilization in 50 States: Alabama
            (2012)




                                      2
      Case 2:18-cv-00091-MHT-SMD Document 59 Filed 03/08/19 Page 3 of 4




Respectfully submitted this 8th day of March 2019.



                                    s/ Brock Boone
                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org

                                    Rose Saxe
                                    Gabriel Arkles
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe




                                              3
      Case 2:18-cv-00091-MHT-SMD Document 59 Filed 03/08/19 Page 4 of 4




                              CERTIFICATE OF SERVICE
     I certify that on March 8, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                         s/ Brock Boone




                                                4
